Reed, J.,
delivered the opinion of the court.
Appellant, the mother of John W. Strauther, filed her bill in equity against appellee, his widow, and the ad-ministratrix of his estate, to recover property and money which appellant claims to be entitled to by reason of having intrusted to her son certain money and property for his management and investment for her benefit. Demurrers were filed to the original and to the amended bills, and sustained. We state the case as it is contained in the amended bill.
John W. Strauther died in October, 1910, intestate and childless, leaving his widow, the appellee, as his sole heir at law. She qualified as the administratrix of his estate. Appellant in due time probated her claim for the amount owing her by Strauther, five thousand five hundred and eighty-seven dollars, against his estate. She alleged that about the 1st of July, 1899, at the request of her son, she turned over to him certain personal property and money aggregating three hundred and sixty-five dollars upon the agreement that he was to use the same *760in Ms under taking business in the city of Greenville and account to her therefor whenever she demanded, and pay to her when she required him to do so one-half- of the profits arising out of the business. He succeeded in business, and large profits were derived therefrom, which were assets of his estate at the time of his death.
Appellant, in her bill, alleged that she owned certain houses in the city of Greenville, the rents from which were collected by her son, as her agent, upon the agreement that he would invest the same for her benefit, and that he would manage and control the investments from the rents, and account to her whenever demand was made by her. The exact amount of the rent of each of the houses is stated, the total of which amounted to five thousand three hundred and two dollars. She further alleged that on different dates during the years 1904, 1905, 1907, 1908, and 1909 she turned over to her son certain amounts aggregating five hundred and sixty dollars upon agreement and understanding that he was to invest the same, and manage and control the investment for her benefit, and was to account to her upon her demand.
Appellant stated that she only needed a small part of the sums of money received by her son for her, and only obtained from him the total amount of six hundred and thirty-two dollars; that she did not make any demand upon her son for accounting; that she was an old woman, and could not handle the money as safely as it could be handled by her son for her benefit; that the sums turned over to him and collected by him from rents were invested by him for her benefit in personalty and in real estate in Washington county; and that the title to the real estate and to the personal property was taken by her son in his own name.
Appellant charges that, though the title was in his name at the time of his death, in equity the property belonged to her, either wholly or in proportion the amount of her investment bears to the amount of other funds *761invested therein. Appellant further charges that, never having asked her son for an accounting, she does not know what the investments made by him for her consisted of, and she is unable to give a description of the real estate in Washington county, now claimed by ap-pellee to be a part of her son’s estate, in which she has her equitable interest. She filed as Exhibit A to. her original bill a description of certain real estate owned by her son in that county in which she claims money and profits belonging to her were invested, and which she claims in equity belongs in whole or in part to her.
She avers that she expected her son to outlive her, and she fully trusted him to carry out all the requests made in her will, and that she therefore made no demand upon him to account to her for the moneys invested, nor for the profits in the business and property, nor for a deed to her interest in the real estate purchases; that he died suddenly, and appellee, his widow and sole heir, and the administratrix of his estate, took possession of all of his property, and claims to own the same absolutely; that his estate is solvent and amply able to meet her demands; that appellee has in her possession all books, deeds, and papers of her son, showing the profits of the business and description of the property into which her investments entered; and that she cannot obtain the information needed to show what she is entitled to, except from these books, deeds, and papers.
Appellant, in her bill, prays for an inspection of copies of the accounts, deeds, and papers, and for discovery by appellee of all the estate, real and personal, owned by Strauther. She also prays that a commissioner may be appointed to state an account of the moneys collected and invested for her benefit, and her share of the profits of the business and the investment thereof, and that she may be decreed owner of such property to the extent of the investment of her funds, that appellee may be required to pay over to appellant the full amount shown *762to be due lier from tbe estate upon an accounting, and that a lien may be fixed upon all interests inherited by appellee from her husband, John W. Strauther, for the payment thereof. The bill concludes with a prayer for general relief.
It is assigned as a ground of demurrer, and argued in the brief of appellee, that the property and money turned over by appellant to John W. Strauther, her son, were only a gift, and that he could not, therefore, be deemed her trustee for the handling thereof; that because of the relationship of the parties such a disposition of the property would be presumed to be a gift. This contention is fully answered by the allegations of the bill. It is therein clearly alleged that the money and property was delivered to him for investment for appellant’s benefit.
It is also argued that the demurrer should be sustained on the ground that the bill in this case is a fishing bill. We do not see that this is so. We understand that a bill in equity is a fishing bill when it seeks a disclosure upon “general, loose, and vague allegations.” Black’s Law Dictionary. In the bill before us we find the allegations to be clearly and definitely stated. In the material allegations there is no uncertainty. The bill sets forth the facts with such particularity as the circumstances of the case permit. We deem this a proper case for discovery. In order to maintain her rights and her title to property, appellant seeks a disclosure of facts resting in the knowledge of appellee and the production of deeds and writings in her possession. This should entitle appellant to discovery.
It is contended that the facts in this case are not sufficient to show a trust, and that, therefore, there was no relation of trustee between Strauther, the son, and appellant, his mother. It will be seen that it is definitely alleged in the bill that Strauther received from appellant personal property, proceeds of rents and other funds, for the purpose of use and investment for the benefit of *763appellant, and that by the agreement under which he received such property and funds for such investment he was to manage and control the investments for her benefit, and account to her therefor. Certainly, in equity, this constitutes Strauther a trustee of appellant.
The facts in this bill show a trust. This trust is implied from the delivery, receipt, and use of the funds and management and control of the investment thereof. It is immaterial in this case whether we call the trust a resulting trust or constructive trust. In Hawley & Mc-Gregor on Real Property, p. 367, we find this statement of the law touching a trust such as in this case: “An implied trust in -land arises when the holder of the legal title to the land owes such a duty to another to use that particular land for the benefit of the other as a court of equity will enforce.” And following this the same authors, in showing the distinction between resulting trusts and constructive trusts, give the following definitions: “A resulting trust is raised by equity to carry out the presumed intention of the party as a result of whose act the trust arises.” “A constructive trust is raised by equity to effect the ends of justice and to frustrate a possibly fraudulent intention of the parties whom equity makes trustees against their will.”
We take the following definition for constructive trusts from Black’s Law Dictionary: “A trust raised by construction of law, or arising by operation of law, as distinguished from an express trust. Wherever the circumstances of a transaction are such that the person who takes the legal estate in property cannot also enjoy the beneficial interest without necessarily violating some established principle of equity, the court will immediately raise a constructive trust, and fasten it upon the conscience of the legal owner, so as to convert him into a trustee for the parties who in equity are entitled to the beneficial enjoyment” — citing Hill Trustees, 116; 1* Spence, Eq. Jur. 511; Nester v. Gross, 66 Minn. 371, 69 *764N. W. 39; Jewelry Co. v. Volfer, 106 Ala. 205, 17 So. 525, 28 L. R. A. 707, 54 Am. St. Rep. 31.
. Perry on Trusts & Trustees (6 Ed.), section 27, says: “A constructive trust is one that arises when a person clothed with some fiduciary character, hy fraud or otherwise gains some advantage to himself. Courts construe this to he an advantage for the cestui que trust or a constructive trust.” It is stated in 2 Words and Phrases, p. 1476, that “constructive trusts are raised hy equity for the purpose of working out right and justice.” It is further stated in 2 Words and Phrases, p. 1477: “Constructive trusts are of three kinds, or arise from one or the other of three conditions of fact: First, trusts arising from actual fraud; second, trusts which arise from a constructive fraud; and, third, trusts which arise from some equitable principle independent of the existence of fraud” — citing O’Bear Jewelry Co. v. Wolfer, 106 Ala. 205, 17 So. 525, 529, 28 L. R. A. 707, 54 Am. St. Rep. 31.
While it appears to us that the trust arising in this case comes within the definition of a constructive trust, still, as we have said, we deem it immaterial whether we call the trust a resulting or constructive trust, because we conclude that it is clear from the facts of the case that there is an implied trust. Touching this we commend the following, taken from Hawley & McGregor on Beal Property, page 369: “And whether a particular trust is to be classed as a resulting or constructive trust is of no possible consequence. But it is of consequence that a lawyer should have clear notions of the principles on which equity raises an implied trust, whether it is called a resulting or a constructive trust, because it is the underlying and fundamental principles by which the result of any particular litigation is finally determined. It is a too frequent error to suppose that our law is a correctly articulated skeleton, rather than a living, breath- ■ ing, growing body. As is luminously explained by Blackstone, decided cases are evidence of what the law is, but *765the evidence of any particular case is not conclusive. The law itself is a current flowing with the stream of human life, and the decisions can only he considered as straws and driftwood tending to show in which direction the current is flowing.”
In the case of Patton v. Pinkston, 86 Miss. 651, 38 So. 500, it was decided that “a defendant who, having received money from a testator in his lifetime to invest for his benefit, invested it in lands for defendant’s own benefit, without the testator’s knowledge, holds the lands as a constructive trustee for the legatees to whom the right was bequeathed, and a suit to enforce the trust will not be barred until the ten-year statute of limitations applicable to trusts (Code 1892, section 2763) shall have fully run.”
Appellant is in the right court. It is the province of equity to intervene and aid a party in the recovery of property in which.he has a beneficial interest and to which he is in justice entitled.
The statute of limitations applicable in this case is contained in section 3125 of the Code of 1906. Patton v. Pinkston, supra. The demurrer should have been overruled.

Reversed and remanded.

Smith, C. J., expressed no opinion.